Case 2:20-mj-00256-KFP Document 2 Filed 10/27/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF ALABAMA

NORTHERN DIVISION
UNITED STATES OF AMERICA )
Vv. CASE NO. 2:20-MJ-256-KFP
JACOB STANFORD

WAIVER OF PERSONAL APPEARANCE AND CONSENT
TO CONDUCT INITIAL APPEARANCE AND SUBSEQUENT HEARINGS
BY VIDEO TELECONFERENCE

Due to outbreak of Coronavirus Disease 2019 (COVID-19), which has resulted in the
President of the United States’ declaring a national emergency and the Governor of Alabama’s
declaring a state public health emergency, and pursuant to Rule 5(f) of the Federal Rules of
Criminal Procedure, the Defendant hereby waives the right to attend his initial appearance in
person and consents to having the initial appearance conducted by video teleconference.

Defendant further states he is aware that, pursuant to 18 U.S.C. § 3142(f) and Rules 5, 10
and/or 32.1 of the Federal Rules of Criminal Procedure, he has the right to, as applicable, to a
detention hearing and/or preliminary hearing, in person. However, because of the national

emergency, Mr. Stanford hereby waives the right to attend such hearings in person and consents

to having his initial appearance and subsequent hearings conducted by video teleconference.

Ont ZU, COZ)

DATE

 

 

 

Mct 272 Zor
ORNEY FOR DEFENDANT DATE /

Stephen P. Ganter

Middle District of Alabama Federal Defender Program

Bar No. TX 24003732

817 S. Court Street

Montgomery, Alabama 36104

Tel: 334-834-2099 Fax: 334-834-0353

email address:stephen_ganter@fd.org
